Citation Nr: 0206138	
Decision Date: 06/11/02    Archive Date: 06/20/02	

DOCKET NO.  96-51 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
prior to April 27, 1996, for post-traumatic stress disorder 
(PTSD) and to an evaluation in excess of 70 percent 
thereafter.



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for PTSD and assigned a 10 percent evaluation.  
The veteran, who had active service from June 1966 to April 
1970, expressed disagreement with the assignment of the 
initial evaluation and began this appeal.

A BVA decision dated in April 1998 affirmed the RO's 
assignment of a 10 percent evaluation for the veteran's PTSD.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in December 1999, the Court vacated the Board's 
decision and remanded the case for further adjudication.  In 
a decision dated in July 2000, the Board remanded the case to 
the RO for additional development.  Following the 
accomplishment of the requested development, a rating 
decision dated in December 2001 increased the evaluation for 
the veteran's PTSD.  The case has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence has been 
obtained by the RO.

2.  Prior to and after April 27, 1996, the veteran's PTSD was 
productive of total social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent prior 
to and after April 27, 1996 for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law. The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions dated in October 1995 and December 2001, as 
well as the statement of the case and the various 
supplemental statements of the case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Further, although the Court's 
December 1999 Order served to vacate the Board's April 1998 
decision and its legal effect, the Board's prior decision 
nonetheless remains a matter of record, and one that was 
clearly provided to the appellant and his attorney.  
Examination of the now vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
April 1998 decision, the appellant and his attorney have 
already had an extensive advisement of the evidence that 
would be required to substantiate this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as well as VA and private treatment 
records.  The veteran has been afforded VA examinations in 
connection with his claim and records from the Social 
Security Administration have been obtained.  The veteran and 
his attorney have not made the Board aware of any additional 
outstanding evidence that needs to be obtained in order to 
fairly decide the claim.  Accordingly, the Board finds that 
the VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.

One last point with respect to the VCAA, the Board finds that 
while the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
because as explained above, the requirements of the VCAA 
regarding notice and duty to assist have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).  This is 
particularly true given the favorable decision by the Board 
in this case.  Consequently, the case is now ready for 
appellate review.

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his PTSD since service connection was granted do 
not accurately reflect the severity of his disability.  It is 
essentially contended that the veteran's PTSD symptomatology 
is so severe that he is unable to maintain gainful 
employment.  Therefore, a favorable determination has been 
requested.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Procedurally, a rating decision dated in October 1995 granted 
service connection for PTSD and assigned a 10 percent 
evaluation under Diagnostic Code 9411.  The veteran expressed 
disagreement with the initial evaluation assigned for his 
PTSD and began this appeal.  After an appeal to the Board and 
the Court, the veteran's case was returned to the RO for 
completion of additional development, after which the RO 
assigned a 50 percent evaluation from May 31, 1994, and a 
70 percent evaluation from April 27, 1996.

The Board notes that effective November 7, 1996, the VA 
revised the criteria for evaluating psychiatric disabilities, 
including PTSD.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
must favorable to the appellant normally applies, absent 
congressional intent to the contrary.  Thus, the Board will 
analyze the severity of the veteran's PTSD under the criteria 
in effect before and after November 7, 1996.

Under the criteria in effect prior to November 7, 1996, a 
50 percent evaluation was warranted if the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must be of such a severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
evaluation is warranted if "the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The Court 
has determined that the three criteria enumerated for a 
100 percent evaluation are to be viewed separately, such that 
the veteran need only satisfy one of the three criteria in 
order to warrant a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria for evaluating psychiatric 
disorders, a 50 percent evaluation is warranted when PTSD 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective relationships.  A 70 percent evaluation 
is warranted if PTSD creates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for PTSD when the disorder is 
productive of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The evidence for consideration in assessing the severity of 
the veteran's PTSD includes records of a VA hospitalization 
of the veteran in May 1994.  Upon admission, the veteran 
reported recent problems with anger and difficulties with his 
family.  He indicated that he had been experiencing both 
nightmares and flashbacks of Vietnam.  He indicated that he 
was currently employed as a police officer at naval ordnance.  
Mental status examination showed the veteran's behavior was 
appropriate and cooperative.  His speech was relevant and 
coherent and his mood was described as tight.  His affect was 
within the normal range.  Hallucinations were not 
specifically reported other than the fact that the veteran 
occasionally heard bells and footsteps.  Delusions were not 
elicited but the veteran had vague feelings that someone was 
trying to do some harm to him.  There were no elicited 
suicidal or homicidal intentions.  The veteran was fully 
oriented and there was no gross impairment of judgment other 
than the veteran's poor coping skills and tendency to isolate 
himself.  He was not sure whether he had a mental illness and 
therefore his insight was limited.  Memory function was 
adequate and calculations were somewhat impaired.  During the 
hospitalization, the veteran was placed on medication and he 
seemed to respond somewhat with a reduction of 
symptomatology.  The veteran demonstrated control of his 
behavior and it was the opinion of the examiner that the 
veteran could function in his job at his previous level of 
capacity.  The pertinent diagnosis upon hospital discharge 
was PTSD and the Global Assessment of Functioning Score (GAF) 
was 50.

A letter dated in June 1994 from a medical officer at the 
naval ordnance station to a VA staff physician described an 
incident that occurred upon the veteran's return to work in 
early June 1994.  After describing the incident, the 
physician indicated that it was evident that this episode 
went from anger, to rage, to out of control, and was 
extremely explosive in nature.  A request was made from the 
medical officer that a statement be provided concerning the 
veteran's ability to return to the work force in any 
capacity.

An addendum to the June 1994 VA discharge summary reflects 
that the physician had been made aware of the incident at the 
veteran's work place.  The physician amended the discharge 
summary to reflect that the veteran was now deemed to be 
unable to carry a weapon.  It was felt that he was currently 
unable to work at his previous level of performance and, in 
fact, should be rated as disabled for work.  The disability 
would be related to his PTSD, unpredictable rage reactions 
and insufficient emotional control.

A June 1994 letter from the naval ordnance station medical 
officer to the Office of Personnel Management concerning an 
application for medical disability retirement pertaining to 
the veteran reflected his concurrence in another physician's 
recommendation that the veteran not be returned to work.  The 
diagnosis was PTSD with unpredictable rage reactions and 
insufficient emotional control.

An August 1994 letter from the Office of Personnel Management 
informed the veteran that his disability retirement had been 
approved.

The report of a VA examination performed in July 1994 shows 
that on mental status examination the veteran was alert and 
oriented in all phases.  He was cooperative and pleasant.  
His verbalizations were coherent and unpressured and his 
thinking was reality based with no acute psychosis.  He did 
report a history of paranoid thinking, believing that people 
were trying to hurt him as well as some dissociative or 
hallucinatory events.  The veteran reported that he also saw 
dead bodies in his nightmares and woke up at night, unable to 
return to sleep.  The veteran described his mood as terrible 
and stated that he got depressed all the time.  His affect 
showed no emotional lability and no behavioral discontrol, 
anger, irritability or hostility, but the examiner noted that 
he did not show a wide range of emotional expression.  The 
veteran described his principal symptoms as not being able to 
get along with people, being socially isolative, with his 
house mostly dark and blinds drawn.  The veteran also 
described experiencing extreme irritability.  The veteran was 
referred for a full battery of psychological testing.  The 
diagnoses following the examination were alcohol abuse and 
dependence in remission; impulsive control disorder; post-
traumatic stress disorder (provisional); and probably 
personality disorder, not otherwise specified.  The examiner 
indicated that the veteran's symptomatology appeared to be 
significant enough to cause a definite social and 
occupational impairment, and noted that the veteran was 
recently placed on medical retirement from his job as a 
security officer at the naval ordnance plant.

A report of VA psychological testing performed in August 1994 
concluded with diagnoses of an anxiety disorder, not 
otherwise specified; alcohol dependence, in full remission; 
and an avoidant personality disorder.

An addendum to the July 1994 VA examination dictated in 
January 1995 reflected the examiner's conclusion that the 
provisional diagnosis of PTSD was not supported by 
psychological testing.  It was noted that the veteran showed 
significant signs of impulse control problems as well as 
anxiety which was supported by testing.  His personality 
disorder was also confirmed by psychological testing.  The 
examiner concluded that the veteran did not meet the 
diagnostic criteria for post-traumatic stress disorder based 
on psychological testing.  The diagnoses were an anxiety 
disorder and a personality disorder, not otherwise specified.

A report of a VA examination performed in June 1995 shows 
that objectively the veteran was noted to be casually dressed 
and had good eye contact.  He was pleasant and interacted 
appropriately.  He had absolutely no motor distress or change 
from his previous affect when he was describing the events in 
Vietnam.  The veteran's immediate memory was intact and his 
recent memory was intact for one of three after about three 
hints.  His thought was goal-directed and his speech was of 
normal cadence and volume.  He was able to do simple 
calculations without difficulty.  The examiner indicated that 
the veteran seemed to overendorse symptoms stating that his 
energy was terrible and that his appetite was not too good 
with eating only one meal per day.  The veteran described 
auditory, tactile, and visual hallucinations, which the 
examiner noted was a very unusual combination.  He was able 
to interact appropriately throughout the examination.  
Following the examination the diagnoses were depressive 
disorder, not otherwise specified; a history of alcohol 
dependence, currently in remission; and a personality 
disorder, not otherwise specified.  The examiner indicated 
that the veteran displayed some very mild symptoms consistent 
with a depressive disorder, but overall he interacted well 
during the interview and was very appropriate in his 
interactions.  The examiner felt that the veteran should be 
able to interact appropriately both socially and 
occupationally based on his performance during this 
interview.

A report of a VA examination performed in September 1995 
showed that on examination the veteran was noted to be 
casually dressed and clean.  He was cooperative and answered 
most of the questions properly.  He had good eye contact but 
was very constricted in his affect.  He looked deep and 
somewhat depressed.  He was able to talk about his bad dreams 
and flashbacks.  The veteran was noted to be fairly well 
oriented for time, place and person.  No psychotic thought 
processes were elicited.  His mood was dysphoric and 
depressed.  He had anger which was generally expressed.  He 
was irritable, but did not show major agitation.  Following 
the examination, the diagnoses were alcohol dependence, in 
remission; post-traumatic stress disorder (mild); depressive 
disorder; dysthymia, chronic; and personality disorder, not 
otherwise specified.  The examiner commented that the case 
apparently had lots of symptoms and a mixture of other 
symptoms, but he felt that the veteran had enough post-
traumatic stress symptoms that he probably qualified for that 
diagnosis.

A report of a VA examination performed in January 1997 shows 
the veteran reported that he had felt about the same for 
about 3 years.  He described his energy as "terrible" and his 
concentration as negative.  The examiner noted that the 
veteran did not display any distress whatsoever during the 
examination when describing his current situation or past 
experiences.  On examination, the veteran did not display any 
motor distress.  His eye contact was fair and his speech was 
nonpressured.  His thoughts were relatively goal-oriented and 
he was able to perform simple calculations without 
difficulty.  Following the examination the diagnoses were 
alcohol dependence in remission; depressive disorder, not 
otherwise specified; post-traumatic stress disorder, not 
meeting the criteria for PTSD.  The global assessment of 
functioning was currently 70 with the highest in the past 
year of 75.  

A decision dated in October 1997 from the Social Security 
Administration reflects that the veteran had not performed 
substantially gainful activity since April 27, 1996, and was 
found to be entitled to disability benefits beginning that 
date.  The veteran's impairments which were considered to be 
severe under the Social Security Act included chronic post-
traumatic stress disorder and dysthymia.

A report of a VA examination performed in September 2000 
shows the veteran complained of poor sleep impaired by night 
sweats 2 to 3 times per week.  The veteran reported that he 
may sleep only 2 to 3 hours at night.  He complained of a 
variable sex drive and erectile dysfunction which he 
attributed to his medication.  The veteran reported 
experiencing intrusive thoughts and a considerable sense of 
alienation, especially since the death of his mother in 1993 
and a job action which resulted in his early retirement in 
1994.  On examination eye contact was initially indirect, but 
became more direct during the examination.  The veteran's 
affect was restricted and his mood was euthymic.  His gaze 
was noted to be unfocused at one point, which he labeled as 
going into his "little box."  Symptoms of a thought disorder 
were neither reported nor observed.  There were no true 
examples of dissociative responding and there were no 
perceptual distortions.  Subjective depression was said to be 
constant with sleep impairment.  He described himself as 
having a limited appetite and eating only one meal per day.  
Irritability was said to be frequent and generally contained 
by his physical and psychological withdrawal.  Following the 
examination, the diagnoses were post-traumatic stress 
disorder; dysthymic disorder, early onset; and narcissistic 
traits.  The current global assessment of functioning score 
was 50.  The examiner noted that the global assessment of 
functioning related exclusively to PTSD equaled 60 over the 
past year as well as back to 1994.  The examiner commented 
that to address the severity of the veteran's PTSD for the 
entire period from May 1994 to the present, though difficult, 
seemed to be mediated by the death of the veteran's mother.  
Directly answering the question of the seriousness of the 
PTSD, the examiner indicated that it appeared that social and 
vocational functioning was essentially nonexistent.  To that 
extent the examiner suggested the veteran may be rated at too 
low a percentage.

Based on this evidence, the Board is left with the opinion 
that the veteran's PTSD is more severe than that evaluated 
before and after April 27, 1996.  The Board does acknowledge 
a wide range of assessments as to the severity of the 
veteran's PTSD during this timeframe.  For example, while the 
examiner who performed the July 1994 VA examination 
ultimately concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD, when a provisional 
diagnosis of PTSD was recorded the examiner was of the 
opinion that the psychiatric symptomatology was significant 
enough to cause definite social and occupational impairment.  
Following a September 1995 VA examination, the examiner was 
of the opinion that the veteran's PTSD symptomatology was 
mild.  After a January 1997 VA examination an examiner once 
again questioned whether the veteran satisfied the criteria 
for a diagnosis of PTSD, and assigned a current GAF of 70 and 
a GAF of 75 for the past year.  Lastly, the veteran was 
afforded a VA examination in September 2000 pursuant to the 
Board's July 2000 remand in order to assess the severity of 
the veteran's PTSD from 1994 to the present date.  That 
examiner indicated that the veteran had a GAF score of 60 for 
his PTSD over the past year as well as back to 1994.

On the other hand, that same examiner who performed the 
September 2000 VA examination appears to contradict himself 
in assessing the seriousness of the veteran's PTSD by stating 
that it appeared that social and vocational functioning was 
essentially nonexistent.  When this opinion is viewed in 
connection with other evidence, the Board is of the opinion 
that the veteran's PTSD is more severe than currently 
evaluated.  For example, the record reflects that the veteran 
was retired from his Federal employment due to the severity 
of his PTSD, and a June 1994 addendum to the May 1994 VA 
hospital report shows the physician was of the opinion that 
the veteran was disabled for work and that the disability was 
related to his PTSD, unpredictable rage reactions and 
insufficient emotional control.  In addition, the Social 
Security Administration has determined that the veteran is 
totally disabled due to his PTSD and a dysthymic disorder.

The Board is of the opinion that the evidence demonstrates 
that both before and after April 27, 1996, the veteran is 
shown to satisfy the requirements for a 100 percent 
evaluation under the criteria in effect prior to November 
1996 as he is shown to be unable to obtain or maintain 
employment.  Accordingly, the Board concludes that the 
requirements for a 100 percent evaluation prior to and after 
April 27, 1996 have been met.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 100 percent prior to and 
after April 27, 1996 for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

